743 N.W.2d 909 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Warren Edward ENGLISH, III, Defendant-Appellant.
Docket No. 135519. COA No. 269887.
Supreme Court of Michigan.
February 6, 2008.
*910 On order of the Court, the motions for immediate consideration are GRANTED. The application for leave to appeal the December 4, 2007 judgment and order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to reinstate bond is DENIED.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would remand this case to the trial court for reconsideration under the appropriate standard, as explained in the partially dissenting opinion in the Court of Appeals, of whether the juror was excusable for cause.